UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4076


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JUAN RIOS-RIOS, a/k/a Servando Rios-Rios, a/k/a Angel Rios-
Martinez,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:13-cr-00234-BO-1)


Submitted:   November 18, 2014            Decided:   November 20, 2014


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Eric J. Brignac,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Kristine L. Fritz, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Juan Rios-Rios pled guilty to illegal reentry of an

aggravated felon, under 8 U.S.C. § 1326(a), (b)(2) (2012), and

was sentenced to sixty months of imprisonment.                      On appeal, Rios-

Rios challenges the sixteen-level enhancement to his Sentencing

Guidelines range, arguing that his North Carolina conviction for

taking    indecent        liberties   with     a    child    is    not       a    “crime   of

violence” for purposes of the illegal re-entry Guideline.                                U.S.

Sentencing Guidelines Manual (USSG) § 2L1.2(b)(1)(A)(ii) (2013).

              Rios-Rios’       argument        is     foreclosed             by        circuit

precedent.      In United States v. Perez-Perez, 737 F.3d 950, 952

(4th Cir. 2013), cert. denied,                      S. Ct.         , 2014 WL 2514329

(Oct.    6,   2014)   (No.     13-10374),      we    held    that    taking         indecent

liberties     with    a    minor   under     N.C.     Gen.    Stat.      §       14–202.1(a)

(2013), qualifies categorically as sexual abuse of a minor and

therefore is a crime of violence within the meaning of USSG

§ 2L1.2(b)(1)(A); see United States v. Diaz–Ibarra, 522 F.3d 343

(4th Cir. 2008).

              Accordingly,      we    affirm        Rios-Rios’       sentence.             We

dispense      with    oral     argument      because        the    facts         and    legal

contentions     are   adequately      presented        in    the    materials           before

this court and argument would not aid the decisional process.


                                                                                    AFFIRMED


                                           2